— Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered March 25, 1974, convicting him of criminal possession of stolen property in the first degree, unauthorized use of a vehicle and possession of burglar’s tools, upon a jury verdict, and imposing sentence. Judgment modified, on the law and the facts, by reversing the conviction and sentence for possession of burglar’s tools and dismissing the count therefor in the indictment. As so modified, judgment affirmed. The evidence was insufficient to establish beyond a reasonable doubt defendant’s guilt of the charge of possession of burglar’s tools. Gulotta, P. J., Rabin, Martuscello, Latham and Shapiro, JJ., concur.